Citation Nr: 1814276	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-06 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for coronary artery disease status post pacemaker insertion.

(The issues of whether the retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper and entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $34,062 created as a result of the retroactive reduction are the subject of separate Board decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The separately docketed financial matters on appeal are in the jurisdiction of the Pension Management Center in Philadelphia, Pennsylvania. 

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement (NOD) to the February 2015 rating decision, challenging the denial of a claim for service connection for coronary artery disease status post pacemaker insertion. See March 2015 NOD.  The Board notes that submission was filed prior to the new VA requirement to file NODs on a standardized form that became effective March 24, 2015. See VA Adjudication Procedures Manual (M21-1), III.ii.3.E.1.c (describing acceptable format for an NOD prior to March 24, 2015).  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for coronary artery disease status post pacemaker insertion. See February 2015 rating decision and March 17, 2015, notice of disagreement.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

